Citation Nr: 0300995	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 1, 
1999, for reinstatement of Dependency and Indemnity 
Compensation (DIC) following remarriage and termination of 
marriage of surviving spouse.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from March 1944 until his 
death in service in April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2002, the Board issued a decision which denied an 
effective date earlier than March 1, 1999, for 
reinstatement of DIC following remarriage and termination 
of marriage of surviving spouse.  

It was subsequently discovered that the appellant had died 
in April 2002.  

Persons, apparently the adult children of the veteran, 
appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2002 Order, the 
Court noted that the appellant had died and vacated the 
May 2002 decision of the Board on the basis that, unknown 
to the Board, the appellant had died before the decision 
was rendered.  The appeal to the Court was dismissed.  


FINDINGS OF FACT

1.  The Board issued a decision on the appellant's claim 
in May 2002.  

2.  The Board was subsequently notified that the appellant 
had died in April 2002.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of 
the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Therefore, this appeal on the merits has become 
moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2002).


ORDER

The appeal is dismissed.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


